Whitfield, J.,
delivered the opinion of the court.
It was error to refuse to allow the witness, Kaislee, to be asked, on cross-examination, if he had not confessed that he had been in the penitentiary. Code 1892, § 1746. The statute means, clearly, that such witness may be asked as to his conviction of any crime, and his answers contradicted, and his conviction established by other evidence — the record of his conviction or other competent testimony. And that his own confession would be competent for that purpose is well settled. 29 Am. & Eng. Enc. L., p. 811, and authorities cited in note 6. The record of conviction is said to be the best and only evidence on direct impeachment, but on cross-examination he may be cross-examined, and, if he denies it, contradicted by his own confession, testified to by witnesses. Says the supreme court of Missouri (State v. Taylor, 118 Mo., 160), quoting and approving 100 Mo., 606: “Such record of conviction only has to be produced when it is proposed to show that the witness has been convicted of some crime, in which case the judgment of conviction is the only competent evidence. It is otherwise, however, Avhen the question is asked the witness for the purpose of honestly discrediting him; then the question is competent. This is the tendency of adjudication in this country,” citing Wharton, Chamber layne’s Best and Bishop. See the many author*147ities collated in the brief of learned counsel for appellant. The conviction rested alone upon the testimony of this witness, whose character for veracity was otherwise vigorously assailed.

Reversed.